

113 S2936 IS: To provide that in the case of leases to local education agencies and elementary and secondary schools, consideration may be at or below fair market value or for no consideration.
U.S. Senate
2014-11-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 2936IN THE SENATE OF THE UNITED STATESNovember 18, 2014Mr. Scott introduced the following bill; which was read twice and referred to the Committee on Armed ServicesA BILLTo provide that in the case of leases to local education agencies and elementary and secondary
			 schools, consideration may be at or below fair market value or for no
			 consideration.1.Leasing of non-excess property of military departments and Defense Agencies; treatment of value
			 provided by local education agencies and elementary and secondary schoolsSection 2667 of title 10, United States Code, is amended by adding at the end the following new
			 subsection:(k)Leases for educationIn the case of a lease under this section to a local education
			 agency or an elementary or secondary
			 school (as those terms are
			 defined in section 9101 of the Elementary and Secondary Education Act of
			 1965 (20 U.S.C. 7801)), consideration may be at or below fair market value
			 or for no consideration..